Title: James Riley to Thomas Jefferson, 28 January 1819
From: Riley, James
To: Jefferson, Thomas


          
            Honourable Sir
             Washington Jany 28, 1819
          
          On my arrival in this City a few days since I had the honour of receiving your favour ackknowledging acknowledging the receipt of mine & mr Simpsons Petition which has since been laid before the Senate
          For your goodness I beg you to receive accept my most  unfeigned thanks, I shall send a copy of your letter to mr Simpson & have great hopes that it will cause congress to view his situation in a more favourable light,
          I have now the pleasure to send you a Copy of my Narrative which you will do me the honour to accept
          And with the truest sentiments of Veneration & esteem, I am Sir your most humble & most devoted admirer & servant
          James Riley
        